DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to Hongzhong et al., (US 2015/0130577) in view of Dudgeon (US 4,272,310) and Gilmartin et al., (US 2005/0046534) not disclosing or suggesting, novel features of claims 1-5 and 7-11 as detailed below have been considered and are persuasive.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kent Baker (Reg # 52,584) on 2/18/2021.  Discussed canceling claims 12-19 via an Examiner’s amendment.
Cancel claims 12-19.
Allowable Subject Matter
Claims 1-5 and 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, a method of manufacturing a power transformer, the method comprising: 
a first layer and a second layer of a first winding having a plurality of turns from a wire at least partially covered with a bonding material, the first layer having at least two adjacent turns of said plurality of turns; 
heating the bonding material to adhere the at least two adjacent turns of said plurality of turns together, wherein forming the first layer and the second layer of the first winding includes forming the first layer and forming the second layer on the first layer after the at least two adjacent turns are adhered together; and 
after heating the bonding material, positioning the first winding adjacent a second winding.  (Emphasis added).
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Claims 2-5 and 7-11 are allowed because each claim is directly or indirectly dependent of independent Claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512.  The examiner can normally be reached on M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALCOLM BARNES/
Examiner, Art Unit 2837
3/18/2021


/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837